BRF S.A. A PUBLICLY TRADED COMPANY WITH AUTHORIZED CAPITAL CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 EXCERPT OF THE MINUTES OF THE 8 th /14 ORDINARY MEETING OF THE BOARD OF DIRECTORS DATE, PLACE AND TIME: August 28, 2014 at 9:00 a.m. at Rua Hungria, 1400 – 5 th floor in the city and state of São Paulo. CHAIR: Abilio Diniz, Chairman, Edina Biava, Secretary. ATTENDANCE: Majority of the members . The Board of Directors approved the following matters: RESOLUTIONS: 1. Rectification of information relating to the Prohab program – The Board resolved to authorize the rectification of the area of a property situated in the municipality of Carambeí, State of Santa Catarina with register number 25.034, located in Rua Grevilha, Subdivisions 01 to 26, Block 66, Jardim Eldorado from 2,176m 2 to 2,154.88 m
